            Case 1:20-cv-04821-LLS Document 6 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL ZALDIVAR,

                                Plaintiff,
                                                                 20-CV-4821 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
WILLIAM RICO,

                                Defendant.

         Pursuant to the order issued June 25, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
